NO. 12-22-00088-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN RE:                                           §      APPEAL FROM THE 435TH

COMMITMENT OF                                    §      JUDICIAL DISTRICT COURT

THOMAS RAY PILGRIM                               §      MONTGOMERY COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Thomas Ray Pilgrim appeals the trial court’s denial of his unauthorized petition for
release from civil commitment or in the alternative for less restrictive housing and supervision.
He presents four issues on appeal. We dismiss for want of jurisdiction.


                                          BACKGROUND
       Pilgrim was civilly committed for sex offender treatment as a sexually violent predator. 1
In January 2022, he filed an unauthorized petition for release.         He further asked, in the
alternative, for less restrictive housing and supervision. The trial court denied Pilgrim’s petition
without a hearing, finding that the petition is frivolous and that Pilgrim’s behavioral abnormality
has not changed to the extent he is no longer likely to engage in a predatory act of sexual
violence.   The trial court further found that the petition for less restrictive housing and
supervision is not in Pilgrim’s best interest and that conditions cannot be imposed that would
adequately protect the community. This appeal followed.




       1
          See In re Commitment of Pilgrim, No. 09-14-00528-CV, 2015 WL 3897877 (Tex. App.—Beaumont
June 25, 2015, no pet.) (mem. op.).




                                                 1
                                        ISSUES PRESENTED
       In his first issue, Pilgrim urges the trial court abused its discretion in finding his
unauthorized petition frivolous. In his second issue, he contends the trial court abused its
discretion in denying the unauthorized petition. In his third issue, Pilgrim asserts the trial court
abused its discretion when it denied his request for less restrictive housing and supervision. And
in his fourth issue, he argues that subsections (c)(2)(B) and (d) of Texas Health and Safety Code
Section 841.123 are unconstitutional.


                                          JURISDICTION
       We begin by addressing the State’s argument that the appeal should be dismissed for
want of jurisdiction because the order denying Pilgrim’s unauthorized petition is an interlocutory
order and is therefore unappealable. This appeal originated in the Ninth Court of Appeals and
was transferred to this Court by the Texas Supreme Court pursuant to its docket equalization
efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). As a result, we are bound by the
Ninth Court’s precedent. See TEX. R. APP. P. 41.3; Mitschke v. Borromeo, No. 21-0326, 2022
WL 1510317, at*4 (Tex. May 13, 2022). The Ninth Court previously held that an order denying
an unauthorized petition is a final, appealable order. In re Commitment of Keen, 462 S.W.3d
524, 526 (Tex. App.—Beaumont 2015, no pet.). However, the Ninth Court issued a new opinion
on July 28, 2022 overruling Keen. See In re Commitment of Welsh, No. 09-21-00303-CV, slip
op. at 8, 13 (Tex. App.—Beaumont July 28, 2022, no pet. h.) (per curiam), available at
https://search.txcourts.gov/SearchMedia.aspx?MediaVersionID=2082e6fc-0e63-4cb2-be16-
23ef6c8698e7&coa=coa09&DT=Opinion&MediaID=1977f0b9-e051-49b0-a5b1-f01e0c9ef0cb.
       Moreover, the Ninth Court has held that an order denying a request for less restrictive
housing and supervision is not a final, appealable order. In re Commitment of Pilgrim, No. 09-
20-00265-CV, 2020 WL 7392894, at *1 (Tex. App.—Beaumont Dec. 17, 2020, no pet.) (mem.
op., per curiam). Because we must follow the Ninth Court’s precedent, we hold that we lack
jurisdiction over both the denial of the unauthorized petition and the denial of Appellant’s
request for less restrictive housing and supervision.




                                                 2
                                                  DISPOSITION
         Having determined we lack jurisdiction over Pilgrim’s appeal, we dismiss the appeal for
want of jurisdiction.
Opinion delivered July 29, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 29, 2022


                                         NO. 12-22-00088-CV


                   IN RE: COMMITMENT OF THOMAS RAY PILGRIM


                                Appeal from the 435th District Court
                   of Montgomery County, Texas (Tr.Ct.No. 14-05-04994-CV)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      4